VICKERY, PJ.
Had the man been .arrested and punished no punishment would have been too severe for him, but there is no evidence in this record to show that the woman was guilty of the offense charged in the affidavit; that is, that she was residing in a house for the purpose of prostitution and lewdness. On the contrary, the evidence shows that she was living in her husband’s home and the husband was present when the so-called lewdness took place.
We think there is a total absence of evidence to sustain the charge and the judgment will be reversed and the plaintiff in error discharged.
Sullivan and Levine, JJ, concur.